Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 08/05/2020.
Claims 1-21 are pending.

Claim Objections
Claims 1, 8 and 15 objected to because of the following informalities: Claims 1, 8 and 15 recite “multipole” which should recite “multiple”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0178109 A1 (hereafter Li) in view of Leafe et al. Pub. No. US 2012/0233668 A1 (hereafter Leafe).

With regard to claim 1, Li teaches a method to provision a virtualized computing instance in a virtualized computing environment, the method comprising (Embodiments provision and customize virtual machines (VMs) in at least abstract and An exemplary virtualized environment is next described in at least ¶ [0024] and Fig. 1):
generating a tree-based template structure, wherein the tree-based template structure includes a base node and multiple nodes linked to the base node (memory 308 stores a plurality of VM templates 309. In some embodiments, VM templates 309 are arranged in a hierarchy, such as a tree hierarchy in at least ¶ [0038] and configure a parent virtual machine (VM) template in at least ¶ [0006] and Storage 307 stores data describing a plurality of powered-off child VMs 312. Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0040]), and
wherein each node of the multipole nodes includes at least one component that represents a delta relative to the base node (customized clone VM 608 represents a linked clone VM having a small memory footprint (e.g., a delta disk of about fifteen megabytes) in at least ¶ [0089]);
selecting a particular node of the multiple nodes as a template from which to create the virtualized computing instance (customized clone VM 608 is created from a selected one of a plurality of parent VM templates 310 (e.g., see FIG. 4 and FIG. 5). Customized clone VM 608 is replicated concurrently (e.g., at approximately the same time) to a plurality of datastores 704 (e.g., thereby creating replica VMs 706) such that each target host 702 (e.g., belonging to the same resource pool) has access to at least one of replica VMs 706, prior to instantiation of any child VMs therefrom in at least ¶ [0063]), wherein selection of the particular node is based on a request and mapping between clone VMs and target host of the virtualized computing instance and the at least one component at the particular node (a request to provision a plurality of child VMs. The request, in this example, identifies one of parent VM templates 310 (e.g., a clone VM) and one of target hosts 702. In response to the received request, computing device 304 accesses replica map 316 storing correspondences or other associations between clone VMs and target hosts 702. In some embodiments, the identified parent VM template 310 and target host 702 are used in combination as a key into replica map 316. If the identified target host 702 has a clone VM (e.g., replica VM 706) associated therewith that corresponds to the requested parent VM template 310 based on replica map 316 at 804, computing device 304 selects the clone VM at 806 to use for instantiation of the requested child VMs in at least ¶ [0066]); and
creating the virtualized computing instance using the base node and the at least one component at the selected particular node (Replication involves copying customized clone VM 608, as opposed to creating a linked clone VM. Maximizing the concurrency of replica creations reduces the overall wait time for all linked clone VM (e.g., child VM) creation on target hosts 702 in at least ¶ [0064] and If the identified target host 702 does not have a clone VM associated therewith that corresponds to the requested parent VM template 310, computing device 304 proceeds to create replica VM 706. At 808, computing device 304 creates a clone VM from the requested parent VM template 310 and applies at 810 a first set of customizations to the created clone VM in at least ¶ [0069]).
Li teaches a tree-based structure of nodes with base nodes and deltas nodes with respect to the base parent template which may be used to create a customized clone VM for a user wherein the selection of parent and clone VM is made based on a request and mapping between clone VMs and target host but Li does not specifically teach that this mapping is based on a match between a role of the virtual computing instance and the component at the particular node.
However, in analogous art Leafe teaches selection of the particular node is based on a match between a role of the virtualized computing instance and the at least one component at the particular node (The Scheduler 1578 is a matching service; requests for the creation of new VM instances come in and the most applicable Compute nodes 1574 are selected from the pool of potential candidates in at least ¶ [0272] and cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider in at least ¶ [0003] and users interacting with an IaaS cloud are typically able to provide virtual machine images that have been customized for user-specific functions. This allows the cloud computing system 110 to be used for new, user-defined services without requiring specific support in at least ¶ [0033]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the match between a role of the virtual computing instance and the component at the particular node of Leafe with the systems and methods of Li resulting in a system in which the request and mapping between clone VMs and target host of Li utilizes a matching between a role of the virtual computing instance and the component at the particular node as in Leafe. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for specialization of the system to particular datasets or processing loads, giving better performance and a lower total cost per operation by matching the role of the virtual computing instance and the component (see at least Leafe ¶ [0293] and [0272]).

With regard to claim 2, Li teaches wherein the base node comprises a template of a base operating system (OS) (Each parent template VM includes a guest operating system. A guest customization agent resides inside each guest operating systemin at least ¶ [0061]), and wherein the at least one component includes a customization that is run by the base OS (customized clone VM 608 represents a linked clone VM having a small memory footprint (e.g., a delta disk of about fifteen megabytes) in at least ¶ [0089]).
Leafe teaches wherein the at least one component includes a service (The Scheduler 1578 is a matching service; requests for the creation of new VM instances come in and the most applicable Compute nodes 1574 are selected from the pool of potential candidates in at least ¶ [0272] and cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider in at least ¶ [0003] and users interacting with an IaaS cloud are typically able to provide virtual machine images that have been customized for user-specific functions. This allows the cloud computing system 110 to be used for new, user-defined services without requiring specific support in at least ¶ [0033]).

With regard to claim 6, Li teaches wherein the at least one component includes a first component and a second component (Exemplary customizations in the first set of customizations include, but are not limited to, adding disks, partitioning the disks, formatting the disks, assigning mount points for the disks, user data redirection (e.g., to new disks), pagefile and system temporary folder redirection (e.g., to new disks), and/or other customizations in at least ¶ [0047] and  Examples of customizations that attach one or more disks to the clone VM before instantiating desktop VMs are described next with reference to FIG. 5 in at least ¶ [0056] – [0057]), and
wherein creating the virtualized computing instance using the base node and the at least one component at the selected particular node includes: obtaining the second component from the particular node; obtaining the first component from a parent node of the particular node; and combining the first and second components with a base component at the base node (computing device 304 receives a request to provision a plurality of desktop VMs. The desktop VMs provide an end user with an experience similar to, or the same as, that of a personal computer (e.g., laptop, tablet, etc.). The request identifies, at least, one of the plurality of parent VM templates 310. In response to the received request, computing device 304 creates a clone VM from the identified parent VM template 310 at 504, attaches one or more disks to the created clone VM at 506, and customizes the clone VM to redirect data to the attached disks at 508. In some embodiments, the clone VM is powered on after attaching the disks, but before customizing the clone VM to redirect data to the attached disks in at least ¶ [0057] and At 510, computing device 304 instantiates the requested plurality of desktop VMs from customized clone VM 608 in at least ¶ [0058]).

With regard to claim 7, Li teaches wherein the at least one component includes a first component and a second component (Exemplary customizations in the first set of customizations include, but are not limited to, adding disks, partitioning the disks, formatting the disks, assigning mount points for the disks, user data redirection (e.g., to new disks), pagefile and system temporary folder redirection (e.g., to new disks), and/or other customizations in at least ¶ [0047] and  Examples of customizations that attach one or more disks to the clone VM before instantiating desktop VMs are described next with reference to FIG. 5 in at least ¶ [0056] – [0057]), and
wherein creating the virtualized computing instance using the base node and the at least one component at the selected particular node includes: obtaining the first and second components from the particular node; and combining the first and second components with a base component at the base node (computing device 304 receives a request to provision a plurality of desktop VMs. The desktop VMs provide an end user with an experience similar to, or the same as, that of a personal computer (e.g., laptop, tablet, etc.). The request identifies, at least, one of the plurality of parent VM templates 310. In response to the received request, computing device 304 creates a clone VM from the identified parent VM template 310 at 504, attaches one or more disks to the created clone VM at 506, and customizes the clone VM to redirect data to the attached disks at 508. In some embodiments, the clone VM is powered on after attaching the disks, but before customizing the clone VM to redirect data to the attached disks in at least ¶ [0057] and At 510, computing device 304 instantiates the requested plurality of desktop VMs from customized clone VM 608 in at least ¶ [0058]).

With regard to claim 8, Li teaches a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by one or more processors, cause the one or more processors to perform or control performance of operations (in at least ¶ [0091] – [0092]) to provision a virtualized computing instance in a virtualized computing environment, the operations comprising (Embodiments provision and customize virtual machines (VMs) in at least abstract and An exemplary virtualized environment is next described in at least ¶ [0024] and Fig. 1):
generating a tree-based template structure, wherein the tree-based template structure includes a base node and multiple nodes linked to the base node (memory 308 stores a plurality of VM templates 309. In some embodiments, VM templates 309 are arranged in a hierarchy, such as a tree hierarchy in at least ¶ [0038] and configure a parent virtual machine (VM) template in at least ¶ [0006] and Storage 307 stores data describing a plurality of powered-off child VMs 312. Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0040]), and
wherein each node of the multipole nodes includes at least one component that represents a delta relative to the base node (customized clone VM 608 represents a linked clone VM having a small memory footprint (e.g., a delta disk of about fifteen megabytes) in at least ¶ [0089]);
selecting a particular node of the multiple nodes as a template from which to create the virtualized computing instance (customized clone VM 608 is created from a selected one of a plurality of parent VM templates 310 (e.g., see FIG. 4 and FIG. 5). Customized clone VM 608 is replicated concurrently (e.g., at approximately the same time) to a plurality of datastores 704 (e.g., thereby creating replica VMs 706) such that each target host 702 (e.g., belonging to the same resource pool) has access to at least one of replica VMs 706, prior to instantiation of any child VMs therefrom in at least ¶ [0063]), wherein selection of the particular node is based on a request and mapping between clone VMs and target host of the virtualized computing instance and the at least one component at the particular node (a request to provision a plurality of child VMs. The request, in this example, identifies one of parent VM templates 310 (e.g., a clone VM) and one of target hosts 702. In response to the received request, computing device 304 accesses replica map 316 storing correspondences or other associations between clone VMs and target hosts 702. In some embodiments, the identified parent VM template 310 and target host 702 are used in combination as a key into replica map 316. If the identified target host 702 has a clone VM (e.g., replica VM 706) associated therewith that corresponds to the requested parent VM template 310 based on replica map 316 at 804, computing device 304 selects the clone VM at 806 to use for instantiation of the requested child VMs in at least ¶ [0066]); and
creating the virtualized computing instance using the base node and the at least one component at the selected particular node (Replication involves copying customized clone VM 608, as opposed to creating a linked clone VM. Maximizing the concurrency of replica creations reduces the overall wait time for all linked clone VM (e.g., child VM) creation on target hosts 702 in at least ¶ [0064] and If the identified target host 702 does not have a clone VM associated therewith that corresponds to the requested parent VM template 310, computing device 304 proceeds to create replica VM 706. At 808, computing device 304 creates a clone VM from the requested parent VM template 310 and applies at 810 a first set of customizations to the created clone VM in at least ¶ [0069]).
Li teaches a tree-based structure of nodes with base nodes and deltas nodes with respect to the base parent template which may be used to create a customized clone VM for a user wherein the selection of parent and clone VM is made based on a request and mapping between clone VMs and target host but Li does not specifically teach that this mapping is based on a match between a role of the virtual computing instance and the component at the particular node.
However, in analogous art Leafe teaches selection of the particular node is based on a match between a role of the virtualized computing instance and the at least one component at the particular node (The Scheduler 1578 is a matching service; requests for the creation of new VM instances come in and the most applicable Compute nodes 1574 are selected from the pool of potential candidates in at least ¶ [0272] and cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider in at least ¶ [0003] and users interacting with an IaaS cloud are typically able to provide virtual machine images that have been customized for user-specific functions. This allows the cloud computing system 110 to be used for new, user-defined services without requiring specific support in at least ¶ [0033]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the match between a role of the virtual computing instance and the component at the particular node of Leafe with the systems and methods of Li resulting in a system in which the request and mapping between clone VMs and target host of Li utilizes a matching between a role of the virtual computing instance and the component at the particular node as in Leafe. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for specialization of the system to particular datasets or processing loads, giving better performance and a lower total cost per operation by matching the role of the virtual computing instance and the component (see at least Leafe ¶ [0293] and [0272]).

With regard to claim 9, Li teaches wherein the base node comprises a template of a base operating system (OS) (Each parent template VM includes a guest operating system. A guest customization agent resides inside each guest operating systemin at least ¶ [0061]), and wherein the at least one component includes a customization that is run by the base OS (customized clone VM 608 represents a linked clone VM having a small memory footprint (e.g., a delta disk of about fifteen megabytes) in at least ¶ [0089]).
Leafe teaches wherein the at least one component includes a service (The Scheduler 1578 is a matching service; requests for the creation of new VM instances come in and the most applicable Compute nodes 1574 are selected from the pool of potential candidates in at least ¶ [0272] and cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider in at least ¶ [0003] and users interacting with an IaaS cloud are typically able to provide virtual machine images that have been customized for user-specific functions. This allows the cloud computing system 110 to be used for new, user-defined services without requiring specific support in at least ¶ [0033]).

With regard to claim 13, Li teaches wherein the at least one component includes a first component and a second component (Exemplary customizations in the first set of customizations include, but are not limited to, adding disks, partitioning the disks, formatting the disks, assigning mount points for the disks, user data redirection (e.g., to new disks), pagefile and system temporary folder redirection (e.g., to new disks), and/or other customizations in at least ¶ [0047] and  Examples of customizations that attach one or more disks to the clone VM before instantiating desktop VMs are described next with reference to FIG. 5 in at least ¶ [0056] – [0057]), and
wherein creating the virtualized computing instance using the base node and the at least one component at the selected particular node includes: obtaining the second component from the particular node; obtaining the first component from a parent node of the particular node; and combining the first and second components with a base component at the base node (computing device 304 receives a request to provision a plurality of desktop VMs. The desktop VMs provide an end user with an experience similar to, or the same as, that of a personal computer (e.g., laptop, tablet, etc.). The request identifies, at least, one of the plurality of parent VM templates 310. In response to the received request, computing device 304 creates a clone VM from the identified parent VM template 310 at 504, attaches one or more disks to the created clone VM at 506, and customizes the clone VM to redirect data to the attached disks at 508. In some embodiments, the clone VM is powered on after attaching the disks, but before customizing the clone VM to redirect data to the attached disks in at least ¶ [0057] and At 510, computing device 304 instantiates the requested plurality of desktop VMs from customized clone VM 608 in at least ¶ [0058]).

With regard to claim 14, Li teaches wherein the at least one component includes a first component and a second component (Exemplary customizations in the first set of customizations include, but are not limited to, adding disks, partitioning the disks, formatting the disks, assigning mount points for the disks, user data redirection (e.g., to new disks), pagefile and system temporary folder redirection (e.g., to new disks), and/or other customizations in at least ¶ [0047] and  Examples of customizations that attach one or more disks to the clone VM before instantiating desktop VMs are described next with reference to FIG. 5 in at least ¶ [0056] – [0057]), and
wherein creating the virtualized computing instance using the base node and the at least one component at the selected particular node includes: obtaining the first and second components from the particular node; and combining the first and second components with a base component at the base node (computing device 304 receives a request to provision a plurality of desktop VMs. The desktop VMs provide an end user with an experience similar to, or the same as, that of a personal computer (e.g., laptop, tablet, etc.). The request identifies, at least, one of the plurality of parent VM templates 310. In response to the received request, computing device 304 creates a clone VM from the identified parent VM template 310 at 504, attaches one or more disks to the created clone VM at 506, and customizes the clone VM to redirect data to the attached disks at 508. In some embodiments, the clone VM is powered on after attaching the disks, but before customizing the clone VM to redirect data to the attached disks in at least ¶ [0057] and At 510, computing device 304 instantiates the requested plurality of desktop VMs from customized clone VM 608 in at least ¶ [0058]).

With regard to claim 15, an apparatus (in at least ¶ [0090]) to provision a virtualized computing instance in a virtualized computing environment (Embodiments provision and customize virtual machines (VMs) in at least abstract and An exemplary virtualized environment is next described in at least ¶ [0024] and Fig. 1), the apparatus comprising: a processor (in at least ¶ [0092]); and
a non-transitory computer-readable medium coupled to the processor and having instructions stored thereon, which in response to execution the processor, cause the processor to perform or control performance of operations to provision the virtualized computing instance, wherein the operations include (in at least ¶ [0091] – [0092]):
generate a tree-based template structure, wherein the tree-based template structure includes a base node and multiple nodes linked to the base node (memory 308 stores a plurality of VM templates 309. In some embodiments, VM templates 309 are arranged in a hierarchy, such as a tree hierarchy in at least ¶ [0038] and configure a parent virtual machine (VM) template in at least ¶ [0006] and Storage 307 stores data describing a plurality of powered-off child VMs 312. Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0040]), and
wherein each node of the multipole nodes includes at least one component that represents a delta relative to the base node (customized clone VM 608 represents a linked clone VM having a small memory footprint (e.g., a delta disk of about fifteen megabytes) in at least ¶ [0089]);
select a particular node of the multiple nodes as a template from which to create the virtualized computing instance (customized clone VM 608 is created from a selected one of a plurality of parent VM templates 310 (e.g., see FIG. 4 and FIG. 5). Customized clone VM 608 is replicated concurrently (e.g., at approximately the same time) to a plurality of datastores 704 (e.g., thereby creating replica VMs 706) such that each target host 702 (e.g., belonging to the same resource pool) has access to at least one of replica VMs 706, prior to instantiation of any child VMs therefrom in at least ¶ [0063]), wherein selection of the particular node is based on a request and mapping between clone VMs and target host of the virtualized computing instance and the at least one component at the particular node (a request to provision a plurality of child VMs. The request, in this example, identifies one of parent VM templates 310 (e.g., a clone VM) and one of target hosts 702. In response to the received request, computing device 304 accesses replica map 316 storing correspondences or other associations between clone VMs and target hosts 702. In some embodiments, the identified parent VM template 310 and target host 702 are used in combination as a key into replica map 316. If the identified target host 702 has a clone VM (e.g., replica VM 706) associated therewith that corresponds to the requested parent VM template 310 based on replica map 316 at 804, computing device 304 selects the clone VM at 806 to use for instantiation of the requested child VMs in at least ¶ [0066]); and
create the virtualized computing instance using the base node and the at least one component at the selected particular node (Replication involves copying customized clone VM 608, as opposed to creating a linked clone VM. Maximizing the concurrency of replica creations reduces the overall wait time for all linked clone VM (e.g., child VM) creation on target hosts 702 in at least ¶ [0064] and If the identified target host 702 does not have a clone VM associated therewith that corresponds to the requested parent VM template 310, computing device 304 proceeds to create replica VM 706. At 808, computing device 304 creates a clone VM from the requested parent VM template 310 and applies at 810 a first set of customizations to the created clone VM in at least ¶ [0069]).
Li teaches a tree-based structure of nodes with base nodes and deltas nodes with respect to the base parent template which may be used to create a customized clone VM for a user wherein the selection of parent and clone VM is made based on a request and mapping between clone VMs and target host but Li does not specifically teach that this mapping is based on a match between a role of the virtual computing instance and the component at the particular node.
However, in analogous art Leafe teaches selection of the particular node is based on a match between a role of the virtualized computing instance and the at least one component at the particular node (The Scheduler 1578 is a matching service; requests for the creation of new VM instances come in and the most applicable Compute nodes 1574 are selected from the pool of potential candidates in at least ¶ [0272] and cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider in at least ¶ [0003] and users interacting with an IaaS cloud are typically able to provide virtual machine images that have been customized for user-specific functions. This allows the cloud computing system 110 to be used for new, user-defined services without requiring specific support in at least ¶ [0033]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the match between a role of the virtual computing instance and the component at the particular node of Leafe with the systems and methods of Li resulting in a system in which the request and mapping between clone VMs and target host of Li utilizes a matching between a role of the virtual computing instance and the component at the particular node as in Leafe. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for specialization of the system to particular datasets or processing loads, giving better performance and a lower total cost per operation by matching the role of the virtual computing instance and the component (see at least Leafe ¶ [0293] and [0272]).

With regard to claim 16, Li teaches wherein the base node comprises a template of a base operating system (OS) (Each parent template VM includes a guest operating system. A guest customization agent resides inside each guest operating systemin at least ¶ [0061]), and wherein the at least one component includes a customization that is run by the base OS (customized clone VM 608 represents a linked clone VM having a small memory footprint (e.g., a delta disk of about fifteen megabytes) in at least ¶ [0089]).
Leafe teaches wherein the at least one component includes a service (The Scheduler 1578 is a matching service; requests for the creation of new VM instances come in and the most applicable Compute nodes 1574 are selected from the pool of potential candidates in at least ¶ [0272] and cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider in at least ¶ [0003] and users interacting with an IaaS cloud are typically able to provide virtual machine images that have been customized for user-specific functions. This allows the cloud computing system 110 to be used for new, user-defined services without requiring specific support in at least ¶ [0033]).

With regard to claim 20, Li teaches wherein the at least one component includes a first component and a second component (Exemplary customizations in the first set of customizations include, but are not limited to, adding disks, partitioning the disks, formatting the disks, assigning mount points for the disks, user data redirection (e.g., to new disks), pagefile and system temporary folder redirection (e.g., to new disks), and/or other customizations in at least ¶ [0047] and  Examples of customizations that attach one or more disks to the clone VM before instantiating desktop VMs are described next with reference to FIG. 5 in at least ¶ [0056] – [0057]), and
wherein the operations to create the virtualized computing instance using the base node and the at least one component at the selected particular node includes operations to: obtain the second component from the particular node; obtain the first component from a parent node of the particular node; and combine the first and second components with a base component at the base node (computing device 304 receives a request to provision a plurality of desktop VMs. The desktop VMs provide an end user with an experience similar to, or the same as, that of a personal computer (e.g., laptop, tablet, etc.). The request identifies, at least, one of the plurality of parent VM templates 310. In response to the received request, computing device 304 creates a clone VM from the identified parent VM template 310 at 504, attaches one or more disks to the created clone VM at 506, and customizes the clone VM to redirect data to the attached disks at 508. In some embodiments, the clone VM is powered on after attaching the disks, but before customizing the clone VM to redirect data to the attached disks in at least ¶ [0057] and At 510, computing device 304 instantiates the requested plurality of desktop VMs from customized clone VM 608 in at least ¶ [0058]).

With regard to claim 21, Li teaches wherein the at least one component includes a first component and a second component (Exemplary customizations in the first set of customizations include, but are not limited to, adding disks, partitioning the disks, formatting the disks, assigning mount points for the disks, user data redirection (e.g., to new disks), pagefile and system temporary folder redirection (e.g., to new disks), and/or other customizations in at least ¶ [0047] and  Examples of customizations that attach one or more disks to the clone VM before instantiating desktop VMs are described next with reference to FIG. 5 in at least ¶ [0056] – [0057]), and
wherein the operations to create the virtualized computing instance using the base node and the at least one component at the selected particular node includes operations to: obtain the first and second components from the particular node; and combine the first and second components with a base component at the base node (computing device 304 receives a request to provision a plurality of desktop VMs. The desktop VMs provide an end user with an experience similar to, or the same as, that of a personal computer (e.g., laptop, tablet, etc.). The request identifies, at least, one of the plurality of parent VM templates 310. In response to the received request, computing device 304 creates a clone VM from the identified parent VM template 310 at 504, attaches one or more disks to the created clone VM at 506, and customizes the clone VM to redirect data to the attached disks at 508. In some embodiments, the clone VM is powered on after attaching the disks, but before customizing the clone VM to redirect data to the attached disks in at least ¶ [0057] and At 510, computing device 304 instantiates the requested plurality of desktop VMs from customized clone VM 608 in at least ¶ [0058]).

Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0178109 A1 (hereafter Li) in view of Leafe et al. Pub. No. US 2012/0233668 A1 (hereafter Leafe) as applied to claims 1-2, 6-9, 13-16 and 20-21 above and in further view of Marvin et al. Pub. No. US 2016/0344571 A1 (hereafter Marvin).

With regard to claim 3, Li and Leafe teach the method of claim 1,
Li does not specifically teach generating metadata.
However, in analogous art Leafe teaches wherein generating the tree-based template structure includes generating metadata that includes role metadata (the VM image service 1400 is an IaaS-style cloud computing system for registering, storing, and retrieving virtual machine images and associated metadata in at least ¶ [0240] and The registry server 1406 stores and publishes VM image metadata corresponding to VM images stored by the system 1400 in the image store 1404. In one embodiment, each VM image managed by the service 1400 includes at least the following metadata properties stored in the registry server 1406: UUID, name, status of the image, disk format, container format, size, public availability, and user-defined properties. Additional and/or different metadata may be associated with VM images in alternative embodiments in at least ¶ [0245]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating role metadata of Leafe with the systems and methods of Li resulting in a system in which the tree structure of Li includes role metadata as in Leafe. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for specialization of the system to particular datasets or processing loads, giving better performance and a lower total cost per operation by specifying role metadata of the virtual computing instance and component (see at least Leafe ¶ [0245], [0293] and [0272]).
Li and Leafe do not specifically teach generating node metadata.
However, in analogous art Marvin teaches generating metadata that includes node metadata (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating node metadata of Marvin with the systems and methods of Li and Leafe resulting in a system in which the tree structure of Li includes node metadata as in Marvin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of obviating the challenges of incomplete or inaccurate network topology, particularly, to improve dynamic, realtime operation (see at least Marvin ¶ [0003]).

With regard to claim 4, Marvin teaches wherein: the node metadata includes information that describes a topology of the tree-based template structure and information that describes each node of the multiple nodes (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051]), and
Leafe teaches the role metadata includes information about the at least one component at each node of the multiple nodes (the VM image service 1400 is an IaaS-style cloud computing system for registering, storing, and retrieving virtual machine images and associated metadata in at least ¶ [0240] and The registry server 1406 stores and publishes VM image metadata corresponding to VM images stored by the system 1400 in the image store 1404. In one embodiment, each VM image managed by the service 1400 includes at least the following metadata properties stored in the registry server 1406: UUID, name, status of the image, disk format, container format, size, public availability, and user-defined properties. Additional and/or different metadata may be associated with VM images in alternative embodiments in at least ¶ [0245]).

With regard to claim 5, Li teaches wherein generating the tree-based template structure includes: storing the base node as a base disk; storing the at least one component at each node as at least one file (the virtual desktops share a common base image residing on their parent VM's base disk but each virtual desktop has its own delta disk in at least ¶ [0002]); and
linking the at least one file to the base disk, wherein the base disk and the at least one file are stored in a common folder (Storage 307 further stores parent VM disks and child VM disks 314 (e.g., .vmdk files) for use by VMs 235  in at least ¶ [0041] and Replication involves copying customized clone VM 608, as opposed to creating a linked clone VM. Maximizing the concurrency of replica creations reduces the overall wait time for all linked clone VM (e.g., child VM) creation on target hosts 702 in at least ¶ [0064] and If the identified target host 702 does not have a clone VM associated therewith that corresponds to the requested parent VM template 310, computing device 304 proceeds to create replica VM 706. At 808, computing device 304 creates a clone VM from the requested parent VM template 310 and applies at 810 a first set of customizations to the created clone VM in at least ¶ [0069])
Li and Leafe do not specifically teach metadata about the tree-based structure.
However, in analogous art Marvin teaches along with metadata that provides information about the tree-based template structure (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the metadata about the tree-based structure of Marvin with the systems and methods of Li and Leafe resulting in a system in which the tree structure of Li includes metadata about the tree-based structure as in Marvin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of obviating the challenges of incomplete or inaccurate network topology, particularly, to improve dynamic, realtime operation (see at least Marvin ¶ [0003]).

With regard to claim 10, Li and Leaf teach the non-transitory computer-readable medium of claim 8,
Li does not specifically teach generating metadata.
However, in analogous art Leafe teaches wherein generating the tree-based template structure includes generating metadata that includes role metadata (the VM image service 1400 is an IaaS-style cloud computing system for registering, storing, and retrieving virtual machine images and associated metadata in at least ¶ [0240] and The registry server 1406 stores and publishes VM image metadata corresponding to VM images stored by the system 1400 in the image store 1404. In one embodiment, each VM image managed by the service 1400 includes at least the following metadata properties stored in the registry server 1406: UUID, name, status of the image, disk format, container format, size, public availability, and user-defined properties. Additional and/or different metadata may be associated with VM images in alternative embodiments in at least ¶ [0245]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating role metadata of Leafe with the systems and methods of Li resulting in a system in which the tree structure of Li includes role metadata as in Leafe. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for specialization of the system to particular datasets or processing loads, giving better performance and a lower total cost per operation by specifying role metadata of the virtual computing instance and component (see at least Leafe ¶ [0245], [0293] and [0272]).
Li and Leafe do not specifically teach generating node metadata.
However, in analogous art Marvin teaches generating metadata that includes node metadata (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating node metadata of Marvin with the systems and methods of Li and Leafe resulting in a system in which the tree structure of Li includes node metadata as in Marvin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of obviating the challenges of incomplete or inaccurate network topology, particularly, to improve dynamic, realtime operation (see at least Marvin ¶ [0003]).

With regard to claim 11, Marvin teaches wherein: the node metadata includes information that describes a topology of the tree-based template structure and information that describes each node of the multiple nodes (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051]), and
Leafe teaches the role metadata includes information about the at least one component at each node of the multiple nodes (the VM image service 1400 is an IaaS-style cloud computing system for registering, storing, and retrieving virtual machine images and associated metadata in at least ¶ [0240] and The registry server 1406 stores and publishes VM image metadata corresponding to VM images stored by the system 1400 in the image store 1404. In one embodiment, each VM image managed by the service 1400 includes at least the following metadata properties stored in the registry server 1406: UUID, name, status of the image, disk format, container format, size, public availability, and user-defined properties. Additional and/or different metadata may be associated with VM images in alternative embodiments in at least ¶ [0245]).

With regard to claim 12, Li teaches wherein generating the tree-based template structure includes: storing the base node as a base disk; storing the at least one component at each node as at least one file (the virtual desktops share a common base image residing on their parent VM's base disk but each virtual desktop has its own delta disk in at least ¶ [0002]); and
linking the at least one file to the base disk, wherein the base disk and the at least one file are stored in a common folder (Storage 307 further stores parent VM disks and child VM disks 314 (e.g., .vmdk files) for use by VMs 235  in at least ¶ [0041] and Replication involves copying customized clone VM 608, as opposed to creating a linked clone VM. Maximizing the concurrency of replica creations reduces the overall wait time for all linked clone VM (e.g., child VM) creation on target hosts 702 in at least ¶ [0064] and If the identified target host 702 does not have a clone VM associated therewith that corresponds to the requested parent VM template 310, computing device 304 proceeds to create replica VM 706. At 808, computing device 304 creates a clone VM from the requested parent VM template 310 and applies at 810 a first set of customizations to the created clone VM in at least ¶ [0069])
Li and Leafe do not specifically teach metadata about the tree-based structure.
However, in analogous art Marvin teaches along with metadata that provides information about the tree-based template structure (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the metadata about the tree-based structure of Marvin with the systems and methods of Li and Leafe resulting in a system in which the tree structure of Li includes metadata about the tree-based structure as in Marvin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of obviating the challenges of incomplete or inaccurate network topology, particularly, to improve dynamic, realtime operation (see at least Marvin ¶ [0003]).

With regard to claim 17, Li and Leafe teach the first node of claim 15,
Li does not specifically teach generating metadata.
However, in analogous art Leafe teaches wherein the operations to generate the tree-based template structure includes instructions to generate metadata that includes role metadata (the VM image service 1400 is an IaaS-style cloud computing system for registering, storing, and retrieving virtual machine images and associated metadata in at least ¶ [0240] and The registry server 1406 stores and publishes VM image metadata corresponding to VM images stored by the system 1400 in the image store 1404. In one embodiment, each VM image managed by the service 1400 includes at least the following metadata properties stored in the registry server 1406: UUID, name, status of the image, disk format, container format, size, public availability, and user-defined properties. Additional and/or different metadata may be associated with VM images in alternative embodiments in at least ¶ [0245]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating role metadata of Leafe with the systems and methods of Li resulting in a system in which the tree structure of Li includes role metadata as in Leafe. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for specialization of the system to particular datasets or processing loads, giving better performance and a lower total cost per operation by specifying role metadata of the virtual computing instance and component (see at least Leafe ¶ [0245], [0293] and [0272]).
Li and Leafe do not specifically teach generating node metadata.
However, in analogous art Marvin teaches generate metadata that includes node metadata (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating node metadata of Marvin with the systems and methods of Li and Leafe resulting in a system in which the tree structure of Li includes node metadata as in Marvin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of obviating the challenges of incomplete or inaccurate network topology, particularly, to improve dynamic, realtime operation (see at least Marvin ¶ [0003]).

With regard to claim 18, Marvin teaches wherein: the node metadata includes information that describes a topology of the tree-based template structure and information that describes each node of the multiple nodes (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051]), and
Leafe teaches the role metadata includes information about the at least one component at each node of the multiple nodes (the VM image service 1400 is an IaaS-style cloud computing system for registering, storing, and retrieving virtual machine images and associated metadata in at least ¶ [0240] and The registry server 1406 stores and publishes VM image metadata corresponding to VM images stored by the system 1400 in the image store 1404. In one embodiment, each VM image managed by the service 1400 includes at least the following metadata properties stored in the registry server 1406: UUID, name, status of the image, disk format, container format, size, public availability, and user-defined properties. Additional and/or different metadata may be associated with VM images in alternative embodiments in at least ¶ [0245]).

With regard to claim 19, Li teaches wherein the operations to generate the tree-based template structure includes operations to: store the base node as a base disk; store the at least one component at each node as at least one file (the virtual desktops share a common base image residing on their parent VM's base disk but each virtual desktop has its own delta disk in at least ¶ [0002]); and
link the at least one file to the base disk, wherein the base disk and the at least one file are stored in a common folder (Storage 307 further stores parent VM disks and child VM disks 314 (e.g., .vmdk files) for use by VMs 235  in at least ¶ [0041] and Replication involves copying customized clone VM 608, as opposed to creating a linked clone VM. Maximizing the concurrency of replica creations reduces the overall wait time for all linked clone VM (e.g., child VM) creation on target hosts 702 in at least ¶ [0064] and If the identified target host 702 does not have a clone VM associated therewith that corresponds to the requested parent VM template 310, computing device 304 proceeds to create replica VM 706. At 808, computing device 304 creates a clone VM from the requested parent VM template 310 and applies at 810 a first set of customizations to the created clone VM in at least ¶ [0069])
Li and Leafe do not specifically teach metadata about the tree-based structure.
However, in analogous art Marvin teaches along with metadata that provides information about the tree-based template structure (the method 500 includes determining whether or not the target device identified using the uplink metadata received from the next upstream device matches the selected device (i.e., target device=selected device?). If the target device does not match the selected device (“No” path from block 5-7), as represented by block 5-8, the method 500 includes marking or recording that the uplink metadata received from the selected device as valid and adding that information to respective topology tree information in at least ¶ [0046] and a partial tree is a connected set of nodes for which routing connections, within topology-link map data, to one or more other sets of nodes is undetermined from the received uplink metadata in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the metadata about the tree-based structure of Marvin with the systems and methods of Li and Leafe resulting in a system in which the tree structure of Li includes metadata about the tree-based structure as in Marvin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of obviating the challenges of incomplete or inaccurate network topology, particularly, to improve dynamic, realtime operation (see at least Marvin ¶ [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8037032 B2
teaches
Managing backups using virtual machines
US 20090144515 A1
teaches
Method and system thereof for restoring virtual desktops
US 20110035802 A1
teaches
Representing virtual object priority based on relationships
US 20130219135 A1
teaches
Dynamic time reversal of a tree of images of a virtual hard disk
US 20130263119 A1
teaches
Method and system for visualizing linked clone trees
US 20150178107 A1
teaches
Elastic compute fabric using virtual machine templates
US 10977063 B2
teaches
Elastic compute fabric using virtual machine templates
US 20150178108 A1
teaches
Fast Instantiation of Virtual Machines
US 20150256413 A1
teaches
Network system with live topology mechanism and method of operation thereof
US 20150347194 A1
teaches
Managing a Virtual Machine Instance


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195